Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00823-CV

   WILLIAMSBURG CARE CO., LP d/b/a Princeton Place Rehabilitation and Healthcare,
                               Appellant

                                               v.
  Jesus Acosta, Individually and as Representative of the Estate of Maria Acosta, Deceased; et
Jesus ACOSTA, Individually and as Representative of the Estate of Maria Acosta, Deceased; et
                                              al.,
                                          Appellees

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-16420
                          Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: July 15, 2015

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On November 25, 2013, this court granted appellant’s motion to stay the underlying

proceedings at the trial court level in trial cause number 2012-CI-16420. On March 4, 2014, this

court granted appellant’s motion to abate this appeal because one of the issues presented in the

appeal was the same issue pending in petitions for review filed in Williamsburg Care Co. L.P. v.

Acosta, 406 S.W.3d 711 (Tex. App.—San Antonio 2013, pet. filed), Fredericksburg Care Co. L.P.

v. Lira, 407 S.W.3d 810 (Tex. App.—San Antonio 2013, pet. filed), and Fredericksburg Care Co.

L.P. v. Perez, 406 S.W.3d 313 (Tex. App.—San Antonio 2013, pet. filed). Our order stated that,
                                                                                       04-13-00823-CV


for administrative purposes, this appeal would be treated as a closed case, unless and until appellant

filed a motion requesting its reinstatement following the Texas Supreme Court’s resolution of the

issue. On March 6, 2015, the Texas Supreme Court decided the issues raised in Acosta, Lira, and

Perez. On July 1, 2015, the parties filed an “Agreed, Joint Motion to Reinstate, to Lift Stay, and

to Dismiss Appeal.”

       The motion is GRANTED, this court’s stay of proceedings in trial cause number 2012-CI-

16420 is lifted, this appeal is reinstated on the docket of this court, and this appeal is dismissed.


                                                   PER CURIAM




                                                 -2-